NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            29-APR-2020
                                            10:05 AM

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


             JAIME A. GARCIA, Claimant-Appellant, v.
       AOAO ONE WATERFRONT TOWERS, Employer-Appellee, and
   DTRIC INSURANCE COMPANY, LTD., Insurance Carrier-Appellee,
             and SPECIAL COMPENSATION FUND, Appellee


  APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS APPEALS BOARD
           (CASE NO. AB 2015-269; DCD NO. 2-00-17979)


                      ORDER DISMISSING APPEAL
      (By:   Ginoza, Chief Judge, Leonard and Hiraoka, JJ.)
          Upon review of the record, it appears that:
          (1) On May 23, 2019, self-represented Claimant-
Appellant Jaime A. Garcia (Garcia) filed a notice of appeal;
          (2) On July 22, 2019, the circuit court clerk filed the
record on appeal, and the appellate clerk notified the parties
that the statement of jurisdiction and opening brief were due on
or before August 1, 2019, and September 3, 2019, respectively;
          (3) Garcia did not file either document or request an
extension of time;
          (4) On April 7, 2020, the appellate clerk notified
Garcia that the time for filing the statement of jurisdiction and
opening brief had expired, the matter would be called to the
court's attention on April 17, 2020, for appropriate action,
which could include dismissal of the appeal, under Hawai#i Rules
of Appellate Procedure Rules 12.1(e) and 30, and Garcia may
request relief from default by motion; and
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          (5) Garcia took no further action in this appeal.
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
          IT IS FURTHER ORDERED that all pending motions are
dismissed.
          DATED:   Honolulu, Hawai#i, April 29, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge




                                  2